      Case 1:18-cv-04363-GBD-BCM Document 109 Filed 05/13/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________x
                                                             )
HELEN MEIMARIS AS EXECUTRIX and LEGAL                        )
REPRESENTATIVE OF THE ESTATE OF ALKIVIADES                   )
MEIMARIS AND HELEN MEIMARIS,                                 )       1 :18-cv-4363 (GBD)
                       Plaintiffs,                           )
                                                             )       NOTICE OF VOLUNTARY
                                                             )       DISMISSAL PURSUANT TO
                                                             )       F.R.C.P. 41(a)(1)(A)(i)
                                                             )
                                                             )
              -against-                                      )
                                                             )                  RDERED:


JOSEPH E. ROYCE, LAWRENCE A. BLATTE,
                                                             )
                                                             )
                                                             )
                                                                                              8, :J)av,Ya
                                                                                      , aniels, u.S.D.J.
TULIO PRIETO, JAIME LEROUX,                                  )
TBS Shipping Services Inc., Guardian Navigation ,            )
Services Inc., Gruposedei and Tecnisea,
                                                                          Dated: _ _MA
                                                                                     __':f_0_9,;;;..;20.. ;. ,;___
                                                                                                               1g
                                                             )
                        Defendants.                          )
___________________ x

            NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 4Ha)(1){A)(i}

       Pursuant to F.R.C.P. 41 (a)(1 )(A)(i) of the Federal Rules of Civil Procedure, the Plaintiffs

       Helen Meimaris as Executrix and Legal Representative of the Estate of Alkiviades

       Meimaris and Helen Meimaris and/or their counsel, hereby give notice that the above-

       captioned action is voluntarily dismissed, without prejudice against Defendants Jaime

       Leroux, Grupo Sedei and Tecnisea.



       Date: May 8, 2019

                                                                    /s/ Alkistis G. Meimaris
                                                                    Signature of Plaintiffs' counsel

                                                                   240 Fifth Avenue
                                                                   Address

                                                                   New York, New York 10001
                                                                   City, State & Zip Code

                                                                   (201) 615-3220
                                                                   Telephone Number
